STATE OF WEST VIRGINIA

                             SUPREME COURT OF APPEALS


Town & Country Animal Hospital, Inc.,
Respondent Below, Petitioner                                                        FILED
                                                                                  February 11, 2013
vs) No. 12-0154 (Kanawha County 10-AA-121)                                     RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
Dawn E. Mead,

Petitioner Below, Respondent


                                MEMORANDUM DECISION

        Petitioner Town & Country Animal Hospital, Inc. (“Town & Country”), by counsel
David L. Delk Jr., appeals the January 9, 2012 order of the Circuit Court of Kanawha County
reversing the decision of the Board of Review of Workforce West Virginia (“Board of Review”).
Respondent Mead, by counsel Ronald Kasserman Jr., has filed a response.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Revised Rules of Appellate
Procedure.

        Respondent Mead worked for Petitioner Town & Country until her employment ended on
January 14, 2010. Following respondent’s last day of work, the parties disputed the cause for the
end of her employment. Petitioner claimed that respondent resigned, while respondent claimed
that petitioner terminated her employment. Respondent thereafter filed a claim for
unemployment compensation, which was denied because she had failed to prove that her
separation from employment involved fault on the part of her employer. Respondent appealed
the decision. A hearing was held before an administrative law judge on April 6, 2010, who again
found that petitioner was disqualified from receiving unemployment benefits because she left
work voluntarily without good cause involving fault on the part of her employer. Respondent
again appealed this decision and the Board of Review affirmed the administrative law judge’s
decision by order dated June 30, 2010. On July 30, 2010, respondent appealed the decision to the
circuit court, which reversed the Board of Review’s decision.

        On appeal, petitioner argues that the circuit court erred in reversing the Board of Review
and finding that respondent had been terminated. According to petitioner, applying a clearly
erroneous standard to the board’s findings, as required by Tabor v. Gatson, 207 W.Va. 424, 426,
533 S.E.2d 356, 358 (2000), should have resulted in the decision being upheld. However,
petitioner argues that the circuit court simply did not like the Board of Review’s decision and
would have decided the case differently, which requires the subsequent order to be overturned. In
response, Respondent Mead argues that the circuit court did not err in reversing the board’s

                                                    1
­
decision because the administrative law judge’s findings were clearly erroneous. According to
respondent, the evidence established that she never intended to resign from her position, but was
instead terminated.

       This Court has previously held that

       [t]he findings of fact of the Board of Review . . . are entitled to substantial
       deference unless a reviewing court believes the findings are clearly wrong. If the
       question on review is one purely of law, no deference is given and the standard of
       judicial review by the court is de novo.

Syl. Pt. 3, in part, Adkins v. Gatson, 192 W.Va. 561, 453 S.E.2d 395 (1994). After careful
consideration of the parties’ arguments, this Court concludes that the circuit court did not err in
reversing the board’s decision. The Court notes that the circuit court stated an improper standard
of review in the order at issue, but upon our review it is apparent that the circuit court believed
the board’s findings to be clearly wrong in accordance with the standard articulated above.

       For the foregoing reasons, we find no error in the decision of the circuit court and its
January 9, 2012 order reversing the board’s decision is affirmed.


                                                                                        Affirmed.

ISSUED: February 11, 2013


CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                    2
­